Citation Nr: 1502274	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  09-25 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia with gastro-esophageal reflux disease, as secondary to a service-connected left knee disability.  

2.  Entitlement to an initial increased rating for left knee post-traumatic patella femoral pain syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to January 1995 and from February 2003 to May 2004.  The Veteran also had active duty for training (ACDUTRA) from June 6, 1985 to August 10, 1985.

These matters are before the Board of Veterans' Appeals (Board) on appeal from  May 2008 and September 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In November 2014, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In an August 2014 private treatment report, the Veteran stated that he continued to have pain and instability in his left knee.  The Veteran's private physician, K. D. M.D., wrote that a past MRI showed chondramalacia and that the Veteran's symptoms had worsened.  In his November 2014 hearing, the Veteran testified that his pain had increased since his original knee diagnosis, that he wore a VA-issued knee brace, and used a VA-prescribed cane to walk.  A new VA examination is necessary to determine the current nature, extent, and severity of the Veteran's service-connected left knee disability.

In his November 2014 hearing, the Veteran testified that he was prescribed Lodine for his service-connected knee disability.  He stated that the 2002 edition of the Physicians' Desk Reference (PDR) noted that Lodine was a type of pyranocaboxlic acid, which needed to be taken with antacids.  The Veteran testified that he was never advised or warned to take antacids with his medication.  The PRD lists that gas, ulcerations, bleeding, and perforations are all side effects of pyranocaboxlic acids.  The Veteran testified that he experienced those symptoms.  Because neither the July 2011 Compensation and Pension (C&P) Examination, or the May 2014 C&P Examination addressed this, a new VA examination is necessary to determine the etiology of the Veteran's hiatal hernia with gastro-esophageal reflux disease, and whether it is related to, or aggravated by, his service-connected disability.

Additionally, during the hearing, the Veteran testified that he received treatment for his left knee at the Cheyenne VA Medical Center (VAMC) and treatment for his hiatal hernia from his private primary care physician in Fort Collins, Colorado.  On remand, treatment records from these two locations should be obtained and included in the Veteran's claims file.

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his service-connected left knee disabilities and for his hiatal hernia, to include treatment reports from the Cheyenne VAMC.  The Veteran should be specifically asked to complete and return an authorization to request private treatment records from his private physician in Fort Collins, Colorado.  All requests for records and responses must be associated with the claims folder.

2. After the above has been completed, schedule the Veteran for a VA examination to determine the etiology of his hiatal hernia with gastro-esophageal reflux disease.  A copy of this remand and the claims file must be made available to the examiner in conjunction with the examination and the examiner should indicate in the examination report that the claims folder was reviewed.  All indicated physical examination and diagnostic tests should be performed.  

a. The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hiatal hernia and/or gastro-esophageal reflux disease is related to, or caused by, the medication he took for his service-connected left knee disability, to specifically include Lodine.

b. If the examiner determines that the Veteran's hiatal hernia and/or gastro-esophageal reflux disease was not caused by his left knee disability medication, state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hiatal hernia and/or gastro-esophageal reflux disease was aggravated by the medication he took for his service-connected left knee disability, to specifically include Lodine.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

The examiner is informed that for VA purposes, aggravation is a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the baseline before the onset of the aggravation.

3. Schedule the Veteran for an examination to determine the current nature, extent, and severity of his service-connected left knee post-traumatic patella femoral pain syndrome.  A copy of this remand and the claims file must be made available to the examiner in conjunction with the examination and the examiner should indicate in the examination report that the claims folder was reviewed.  All indicated physical examination and diagnostic tests should be performed.  

Any testing deemed necessary should be performed, including X-rays and appropriate range of motion studies.  The range of motion of the Veteran's left knee disability should be set forth in degrees.  

The examiner should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

4. Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.  If the VA examiner finds it impossible to provide any part of the requested opinion without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

5. Upon completion of the above, readjudicate the issues on appeal.  If any benefits sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




